

logommc2015.jpg [logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com












Exhibit 10.1


February 19, 2020


John Q. Doyle
Hand delivery


Subject:    Terms of Employment


Dear John:


This amendment to the Letter Agreement, dated September 14, 2017, between you
and Marsh & McLennan Companies, Inc. (the “Letter Agreement”), revises the terms
and conditions of your employment by Marsh LLC (“Marsh”) as its President and
Chief Executive Officer. The Letter Agreement will continue to govern your
employment except as specified below:


1.
Your title is President & Chief Executive Officer, Marsh and Vice Chair, Marsh &
McLennan.



2.
Exhibit A to the Letter Agreement shall be deleted and replaced in its entirety
with the attached Exhibit A.



The terms of this amendment are effective as of January 15, 2020. Please
acknowledge your agreement with the terms of the Letter Agreement, as amended by
this first amendment, by signing and dating this and the enclosed copy and
returning one to me.


Sincerely,






/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.




Accepted and Agreed:




/s/ John Q. Doyle
(Signature)        


2/19/20
(Date)



--------------------------------------------------------------------------------



February 19, 2020
John Q. Doyle
Page 2




Exhibit A


Board or Committee Memberships
The Board of New York Police and Fire Widows and Children’s Benefit Fund Inner
City Scholarship Fund
Annual Base Salary
$1,000,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $2,500,000 commencing with the
2020 performance year (awarded in 2021). Actual bonus may range from 0% - 200%
of target, based on achievement of individual performance objectives, Marsh’s
performance and/or Marsh & McLennan Companies’ performance as Marsh & McLennan
Companies may establish from time to time.
Annual Target Long-Term Incentive Opportunity
Long-term incentive awards are discretionary. Target award value of $3,000,000,
commencing with the award made in 2020.




